Citation Nr: 0024619	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-08 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for lymphoma.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel



INTRODUCTION

The veteran had active service from July 1989 to April 1993.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDINGS OF FACT

1.  The symptomatology of which the veteran complains has 
been attributed to a diagnosed illness.  

2.  There is no medical evidence of record linking the 
veteran's lymphoma to his period of active service.    


CONCLUSION OF LAW

The claim of entitlement to service connection for lymphoma 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran argues that he is entitled to service connection 
for lymphoma, which he believes he developed as a result of 
serving in the Persian Gulf arena.  Specifically, he argues 
that his exposure to solvents, chemicals, environmental 
toxins and possible depleted uranium ammunition resulted in 
the development of his lymphoma.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (1999).  

Furthermore, service connection may be established for a 
chronic disability resulting from an undiagnosed illness 
which became manifest during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
which manifested to a degree of 10 percent or more following 
service in the Southwest Asia theatre of operations during 
the Persian Gulf War, not later than December 31, 2001.  
38 U.S.C.A. § 1117 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.317(a)(1) (1999).  According to the regulations, the 
Southwest Asia Theater of operations includes multiple areas 
in and around Iraq, Kuwait, Saudi Arabia, Bahrain, Qatar, and 
the Persian Gulf.  38 C.F.R. § 3.317(d)(2) (1999).

Objective indications of a chronic disability include both 
signs, in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators 
that are capable of independent verification.  Disabilities 
that have existed for six months or more and disabilities 
that exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered chronic.  
Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs of symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptom, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  
38 C.F.R. § 3.317(b) (1999).

The threshold question that must be addressed in this case is 
whether the veteran has presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the veteran in developing the facts 
pertinent to his claim, and his claim must be denied.  Epps 
v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).  

To establish a well-grounded claim for service connection, 
the record must include lay or medical evidence, whichever is 
appropriate in the particular case, demonstrating: (1) that a 
disease or injury was incurred or aggravated during active 
service; (2) medical evidence showing that the claimant 
currently has a disability; and (3) that a nexus exists 
between that disability and the in-service injury or disease.  
Id.  Where certain diseases manifest to a compensable degree 
within the initial post-service year, service connection may 
be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where evidence, 
regardless of its date, shows that a claimant had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is inapplicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In the present case, the veteran's service medical records 
are negative for any indication of treatment for, or a 
diagnosis of, lymphoma.  Post-service medical records show 
that the veteran was diagnosed with diffuse large cell 
lymphoma in December 1996 after an initial onset of symptoms 
in September 1996.  Private treatment records from Mercy 
Hospital, University Medicine Associates and Peter G. 
Ruehlman, M.D., show that the veteran underwent combined 
modality chemoradiotherapy and achieved a complete response.  
A June 1999 letter from Dr. Ruehlman indicates that he 
treated the veteran for diffuse large cell lymphoma with a 
complete response.  As of June 1999, there was no evidence of 
the disease.  Dr. Ruehlman indicated that as with most 
lymphoid neoplasms, he was unable to assign an etiology to 
the veteran's disease process.  

As an initial matter, because the veteran has been diagnosed 
with lymphoma, it cannot be said that he has an 
"undiagnosed" illness.  The provisions of 38 C.F.R. 
§ 3.317, which only apply to undiagnosed illnesses, cannot 
thus serve as a basis to grant the veteran's claim.  Inasmuch 
as there is medical evidence of record attributing the 
veteran's symptomatology to a clinically diagnosed disorder, 
the Board finds that the veteran's claim under 38 C.F.R. 
§ 3.317 is not plausible, and is therefore, not well 
grounded.

The veteran may still establish a well-grounded claim on a 
direct service connection basis.  In this case, service 
medical records reveal no complaints, symptomatology or 
findings regarding large cell lymphoma.  Post-service medical 
records indicate that the veteran was first diagnosed with 
large cell lymphoma in December 1996, more than one year 
after his separation from service.  In a June 1999 statement, 
Dr. Ruehlman indicated that he was unable to assign an 
etiology to the lymphoma disease process and gave no 
indication that there was a link, or nexus, between the 
veteran's lymphoma and his period of active service.

The Board has considered the veteran's contentions that his 
lymphoma is the result of his period of active service; 
however, this evidence alone cannot meet the burden imposed 
by 38 U.S.C.A. § 5107(a) with respect to the existence of a 
disability and a relationship between that disability and 
service.  See Brewer v. West, 11 Vet. App. 228, 234 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay 
assertions will not support a finding on a medical question 
requiring special expertise or knowledge, such as diagnosis 
or causation of a disease.  Brewer, 11 Vet. App. at 234; 
Espiritu, 2 Vet. App. at 494-95.  

In addition, the Board acknowledges that the veteran has 
submitted medical treatise evidence in support of his claim.  
However, "[g]enerally an attempt to establish a medical 
nexus to a disease or injury solely by generic information in 
a medical journal or treatise 'is too general and 
inconclusive' to well ground the claim."  Sacks v. West, 11 
Vet. App. 314, 317 (1998) (citing Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996) (holding that medical treatise evidence 
proffered by the appellant in connection with his lay 
testimony was insufficient to satisfy requirements of medical 
evidence of nexus to well ground the claim.)  Medical 
treatise evidence, however, can provide important support 
when combined with an opinion of a medical professional.  
Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, 
the record does not contain an opinion of a medical 
professional linking or suggesting a link between the 
veteran's lymphoma and his period of service.  As such, the 
treatise evidence in conjunction with the veteran's lay 
statements is insufficient to establish a nexus to well 
ground the veteran's claim. 

In the absence of evidence of a well-grounded claim there is 
no duty to assist the veteran in developing the facts 
pertinent to his claim.  Epps, 126 F.3d at 1464.  The Board 
is unaware of the existence of any relevant evidence, if 
obtained, that would serve to well ground veteran's claim for 
service connection.  Should the veteran obtain such evidence, 
he may request that the RO again consider his claim for 
service connection.  See McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997) (per curiam).





ORDER

Entitlement to service connection for lymphoma is denied.



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals



 

